DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0141162).

Regarding claims 1 and 9, Kim discloses an organic light emitting diode (OLED) display device, comprising:
a thin film transistor substrate including a first substrate, a thin film transistor disposed on the first substrate and a white organic light emitting diode (WOLED) electrically connected to the thin film transistor (Fig. 1 and paragraphs 0037-0064):
a color filter substrate comprising a second substrate that faces the first substrate, and red, green and blue color filters disposed on the second substrate (140, Fig. 1 and paragraphs 0037, 0075);
a quantum dot pattern disposed on the WOLED or refractive film of the thin film transistor substrate (120, Fig. 1 and paragraphs 0043-0047); and
a refractive film disposed between or on the color filter substrate and the thin film transistor substrate provided with the quantum dot pattern (130, Fig. 1 and paragraphs 0057-0059.

Regarding claims 2 and 10, Kim further discloses wherein the quantum dot pattern comprises a green quantum dot pattern disposed between the WOLED and the green color filter, and a red quantum dot pattern disposed between the WOLED and the red color filter (Fig. 1 and paragraphs 0046-0049).

Regarding claim 3, Kim further discloses wherein the refractive film is disposed in an integrated structure between the thin film transistor substrate and the color filter substrate, and is disposed on the green quantum dot pattern and the red quantum dot pattern to overlap with the green quantum dot pattern and the red quantum dot pattern (Fig. 1 and paragraphs 0057-0059).

Regarding claims 4 and 12, Kim further discloses wherein the refractive film has a refractive index of 1.1 or less (paragraphs 0057-0059).

Regarding claims 8 and 16, Kim further discloses wherein the refractive film has a thickness of 10 um or less (paragraph 0047).

Regarding claim 11, Kim further discloses wherein the refractive film is disposed in an integrated structure between the thin film transistor substrate and the color filter substrate, and accordingly has an area corresponding to the thin film transistor substrate (Fig. 1 and paragraphs 0057-0059).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0141162).

Regarding claims 5-7 and 13-15, Kim discloses the OLED display device of claims 1 and 9, as mentioned above.  Kim does not explicitly disclose wherein the refractive film includes a silica aerogel film that has a plurality of pores therein with an average diameter of 10 to 50 nm.  However, such films were known in the art and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.

Regarding claims 17-19, Kim discloses an organic light emitting diode (OLED) display device, comprising:
a thin film transistor substrate including a first substrate, a thin film transistor disposed on the first substrate and a white organic light emitting diode (WOLED) electrically connected to the thin film transistor (Fig. 1 and paragraphs 0037-0064):
a color filter substrate comprising a second substrate that faces the first substrate, and red, green and blue color filters disposed on the second substrate (140, Fig. 1 and paragraphs 0037, 0075);
a quantum dot pattern disposed on the WOLED or refractive film of the thin film transistor substrate (120, Fig. 1 and paragraphs 0043-0047); and
a refractive film with a refractive index of 1.1 or less disposed between or on the color filter substrate and the thin film transistor substrate provided with the quantum dot pattern (130, Fig. 1 and paragraphs 0057-0059). Kim does not explicitly disclose wherein the refractive film includes a porous silica aerogel film.  However, such films were known in the art and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        11/19/22